ACCEPTED
                                                                                               03-15-00252-CV
                                                                                                       5857283
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         6/29/2015 10:59:15 AM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                No. 03-15-00252-CV

                            IN THE COURT OF APPEALS                          FILED IN
                        FOR THE THIRD DISTRICT OF TEXAS               3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                   AT AUSTIN
                                                                      6/29/2015 10:59:15 AM
                                                                          JEFFREY D. KYLE
                       DR. BEHZAD NAZARI, D.D.S., ET AL.,                      Clerk
                                               Appellants,
                                           v.
                               THE STATE OF TEXAS,
                                                 Appellee,
                                           V.

  XEROX CORPORATION, XEROX STATE HEALTHCARE, LLC F/K/A ACS STATE
                        HEALTHCARE, LLC,
                                        Appellees.

         On Appeal from the 53rd Judicial District Court of Travis County, Texas,
                       Trial Court Cause Cause No. D-1-GN-14-005380


            NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL


TO THE HONORABLE THIRD COURT OF APPEALS:

      PLEASE TAKE NOTICE that Constance H. Pfeiffer and Christopher R.

Cowan of the law firm of Beck Redden LLP, hereby enter their appearance as

additional counsel for Appellees, Xerox Corporation and Xerox State HealthCare,

LLC, f/k/a ACS State HeathCare, LLC:

                               Constance H. Pfeiffer
                              State Bar No. 24046627
                            cpfeiffer@beckredden.com
                                BECK REDDEN LLP
                            1221 McKinney, Suite 4500
                             Houston, TX 77010-2010
                                  (713) 951-3700
                               (713) 951-3720 (Fax)
                             Christopher R. Cowan
                            State Bar No. 24084975
                           ccowan@beckredden.com
                              BECK REDDEN LLP
                        515 Congress Avenue, Suite 1900
                               Austin, TX 78701
                                (512) 708-1000
                             (512) 708-1002 (Fax)


      Please note that Ms. Pfeiffer will serve as lead counsel and send all

communications regarding this appeal to her attention.

                                         Respectfully submitted,

                                         BECK REDDEN LLP

                                         By:/s/ Constance H. Pfeiffer
                                            Constance H. Pfeiffer
                                            State Bar No. 24046627
                                            cpfeiffer@beckredden.com
                                         1221 McKinney, Suite 4500
                                         Houston, TX 77010-2010
                                         (713) 951-3700
                                         (713) 951-3720 (Fax)

                                            Eric J.R. Nichols
                                            State Bar No. 14994500
                                            enichols@beckredden.com
                                            Christopher R. Cowan
                                            State Bar No. 24084975
                                            ccowan@beckredden.com
                                         BECK REDDEN LLP
                                         515 Congress Avenue, Suite 1900
                                         Austin, TX 78701
                                         (512) 708-1000
                                         (512) 708-1002 (Fax)




                                        2
   Robert C. Walters
   State Bar No. 20820300
   RWalters@gibsondunn.com
GIBSON, DUNN & CRUTCHER LLP
2100 McKinney Avenue, Suite 1100
Dallas, TX 75201
(214) 698-3100
(214) 571-2900 (Fax)

COUNSEL FOR APPELLEES,
XEROX CORPORATION AND XEROX
STATE HEALTHCARE, LLC, F/K/A
ACS STATE HEALTHCARE, LLC




3
                            CERTIFICATE OF SERVICE

      I certify that on June 29, 2015, a true and correct copy of the above and
foregoing Notice of Appearance of Additional Counsel was forwarded to all
counsel of record by the Electronic Service Provider if registered, otherwise by
email, as follows:

                                  Counsel for Appellants:

                Jason Ray                                       E. Hart Green
       Riggs, Aleshire & Ray, P.C.                 Weller, Green, Toups & Terrell, L.L.P.
          700 Lavaca, Suite 920                             Post Office Box 350
           Austin, TX 78701                             Beaumont, TX 77704-0350
            jray@r-alaw.com                                 hartgr@wgttlaw.com


                           Counsel for Appellee State of Texas:

          J. Campbell Barker                                Philip A. Lionberger
       Deputy Solicitor General                         Assistant Solicitor General
     Office of the Attorney General                    Office of the Attorney General
      P.O. Box 12548 (MC 059)                           P.O. Box 12548 (MC 059)
        Austin, TX 78711-2548                             Austin, TX 78771-2548
    Cam.Barker@texasattorneygeneral.gov            Philip.Lionberger@texasattorneygeneral.gov

            Raymond Winter                                  Reynolds Brissenden
  Chief, Civil Medicaid Fraud Division                  Assistant Attorney General
     Office of the Attorney General                    Office of the Attorney General
            P.O. Box 12548                                    P.O. Box 12548
         Austin, TX 78711-2548                            Austin, TX 78711-2548
  raymond.winter@texasattorneygeneral.gov         reynolds.brissenden@texasattorneygeneral.gov




                                            /s/ Constance H. Pfeiffer
                                            Constance H. Pfeiffer




                                            4